Citation Nr: 1821152	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-29 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for gastroesophageal reflux disease (GERD) with chronic constipation, to include entitlement to a separate rating for chronic constipation.

2.  Entitlement to an increased rating greater than 30 percent prior to November 9, 2016, for bilateral pes planus with calluses and metatarsalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 2001 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to an increased rating for bilateral pes planus with calluses and metatarsalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's GERD with chronic constipation disability is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or severe diarrhea or alternating diarrhea and constipation.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no higher, for GERD with chronic constipation have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code (DC) 7319-7346 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor her representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's GERD with chronic constipation currently is rated at 10 percent under DC 7319-7346 as analogous to irritable colon syndrome and hiatal hernia.  The Veteran claims the current 10 percent rating does not accurately reflect the severity of her condition.

DC 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, DC 7319.

DC 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7346.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Board observes that the words "mild," "moderate," "moderately severe," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Service treatment records show that the Veteran complained of stomach bloating and swelling for 2 weeks in May 2002.  The assessment was flatus. In July 2004, the Veteran reported a recent decrease in bowel frequency, but no diarrhea, and constipation not alternating with diarrhea.  She reportedly had had insufficient water consumption of less than 8 ounces per day.  The assessment was constipation.  Increased water, Metamucil, and Colace were prescribed. 

The Veteran claimed service connection for bowel movement irregularity in October 2004, indicating that it had its onset in July 2004. 

On VA examination in January 2005, the Veteran indicated that she had had chronic constipation since 2004.  She stated that all of her bowel movements were very hard and difficult to evacuate and accompanied by rectal pain, abdominal cramping, and bright red blood per rectum.  She had been placed on a high fiber diet and Metamucil.  It did soften her stools some and helped some with the pain but as soon as she stopped taking the Metamucil, she resumed having her hard stools accompanied by pain and bright rectal bleeding.  On examination, the Veteran's bowel sounds were normal and her abdomen was soft, nontender, and nondistended, and it had no masses or organomegaly.  The impression was chronic constipation by history, with accompanying bright red blood per rectum and pain on bowel movements.  It was felt that the Veteran most likely suffered from irritable bowel syndrome with a primary component of constipation.  It was felt that the bleeding was probably secondary to an anal fissure which commonly occurs in people who have passage of very hard bowel movements.  There was no evidence of external hemorrhoids. 

In May 2005, the Veteran's GERD was noted to be controlled effectively with medication.  On VA evaluation in February 2006, the Veteran complained of constipation. 

On VA examination in August 2006, the Veteran stated that she drank a lot of water, but still had constipation with 2 to 3 bowel movements per week.  The diagnosis was chronic constipation; with a history of functional constipation with inadequate fluid intake. 

In February 2008, the Veteran reported constipation and a history of rectal prolapse, melena, dysphagia, jaundice, and nausea.  In May 2009, the Veteran was encouraged to use Miralax if constipated and Benefiber routinely with adequate fluids and appropriate foods.  In April 2010, the Veteran had some constipation that had not completely resolved by eating more fiber and drinking water.  There was a noted history of severe constipation with abdominal distention.

On VA examination in November 2010, the Veteran reported that she had been told that bloating she had had in service was due to lack of bowel movement for several weeks.  She reported that her constipation was unchanged.  It was noted that constipation had been treated in July 2004 with Metamucil and Colace.  A barium enema of the Veteran's colon in April 2007 was noted to have been normal.  In April 2012, the examiner indicated that the Veteran's chronic constipation was a separate and distinct disability for the Veteran.  Her service-connected GERD was not known to cause constipation per review of medical literature, and a diagnosis of irritable bowel syndrome was not established.

In December 2013 and February 2014, the Veteran denied abdominal pain, nausea, vomiting, diarrhea, or constipation.  

In her August 2014 substantive appeal, the Veteran argued that her constipation should be rated separately under the closest DC (for irritable bowel syndrome).

A June 2015 VA treatment record noted occasional constipation that was easily relieved with dietary measures.  In addition, there was intermittent heartburn that had resolved almost completely since stopping her thyroid medication.  The treatment assessment noted that the GERD and constipation were much improved and that the Veteran had medications to use as needed.

The Veteran was afforded a VA examination in November 2016.  The examiner noted review of the claims file and medical records.  The examiner documented a diagnosis of GERD and that the Veteran was service-connected for GERD / constipation.  The Veteran reported that food seemed to get stuck at times and that she experienced a sour / bitter taste in the back of her throat on a daily basis.  She avoided spicy foods and caffeine.  The Veteran took no medication for her constipation, but tried to eat foods with lots of fiber.  The fiber helped the constipation to some extent.  She previously had taken medication for the constipation, but it did not help.  During periods of constipation, it could be between 3 days between bowel movements and she might get some leakage and protrusion from the rectal prolapse when straining.  GERD symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  There was no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The conditions had no impact on occupational functioning.  

The Board concludes that the Veteran's GERD with chronic constipation does not warrant a rating greater than 10 percent under DC 7346.  A 30 percent rating would require persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran experiences numerous symptoms associated with her GERD, including persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation; however, there is no evidence of substernal, arm, or shoulder pain and the Board cannot find that her symptoms result in considerable impairment of health.  Similarly a 30 percent rating or higher is not warranted under DC 7319.  The evidence does not demonstrate that the Veteran experiences more or less constant abdominal distress, as required for a 30 percent rating under DC 7319.  The Veteran has regular constipation when she does not eat fiber-rich foods and drink water, but when she does she has fewer problems with constipation.  As such, the Board finds that a higher rating is not warranted under either DC 7319 or 7346.

The Board has considered the Veteran's contentions that she warrants separate ratings for her GERD and chronic constipation.  As noted above, however, separate ratings under DCs 7319 and 7346 are not permitted under 38 C.F.R. § 3.114.  As such, separate ratings for the GERD and chronic constipation may not be awarded.

That said, a higher rating may be warranted under the DC representing the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  In this case, the Board finds that a 30 percent rating is warranted, as the Veteran meets the criteria for 10 percent ratings under both DCs 7319 and 7346 and that these DCs do not contemplate the criteria listed in the other DC.  Two 10 percent ratings combine to a 20 percent rating under 38 C.F.R. § 4.25.  That said, and as discussed above, separate ratings under the DCs of 38 C.F.R. § 4.114 may not be combined, but when warranted the next higher evaluation under the predominant DC may be applied where the severity of the overall disability warrants such evaluation.  The Board finds that the Veteran's overall disability picture warrants such elevation.  As such, a 30 percent disability rating is warranted.    

The Board has reviewed the remaining DCs relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2017). 

In summary, the Board concludes that the preponderance of the evidence shows that a 30 percent rating is warranted under DC 7319-7346, based on the requirement for a single rating where the severity of the overall disability warrants such elevation.  Such a rating is warranted for the entire appellate time period.  Assignment of staged ratings has been considered and is not for application.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an increased rating of 30 percent for GERD with chronic constipation is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the pes planus issue, entitlement to an increased rating greater than 10 percent was denied in a June 2014 rating decision.  In an August 2014 notice of disagreement, the Veteran appealed the denial of the claim.  In a November 2016 rating decision, the RO granted a 30 percent rating from March 5, 2012, the date of claim, and as 50 percent rating from November 9, 2016.  The RO stated in the rating decision that the foregoing represented a complete grant of the claim, as the rating assigned was the highest rating available.  In that regard, the Board notes that the 50 percent rating is the highest rating available under the applicable Diagnostic Code 5276, but that as the rating was effective only from November 9, 2016, a complete grant was not awarded for the period prior to that date.  As the Veteran's notice of disagreement did not specify a specific percentage desired, the Board will presume that she is seeking the highest rating permitted under the regulations.  

As such, the issue of entitlement to an increased rating prior to November 9, 2016, for bilateral pes planus with calluses and metatarsalgia must be adjudicated in an SOC, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2017).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to an increased rating greater than 30 percent prior to November 9, 2016, for bilateral pes planus with calluses and metatarsalgia.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2017).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


